 



EXHIBIT 10.38.9.2
WAIVER
     WAIVER, dated as of January 15, 2008 (this “Waiver”), to (i) the Stock
Purchase Agreement (“SPA”), dated August 10, 2007, by and among Hanover Capital
Mortgage Holdings, Inc. (“Hanover”), and RCG PB, Ltd. and Portside Growth
Opportunity Fund (collectively with RCG PB, Ltd., the “Investor”) and (ii) the
Second Amended and Restated Annex I (“Annex I”), dated as of November 13, 2007,
forming a part of the TBMA Master Repurchase Agreement (September 1996 Version),
dated as of August 10, 2007 (the “Master Agreement” and, together with Annex I,
Annex II and any schedules and exhibits thereto, the “MRA”), between Hanover and
Investor. Capitalized terms used but not defined in this Waiver shall have the
meanings ascribed to them in the SPA.
     Whereas, Hanover and the Investor are parties to the SPA and the MRA;
     Whereas, pursuant to the SPA, Hanover was required to file the Shelf
Registration Statement within 120 days after the date of the SPA, which
requirement was previously waived by the Investor;
     Whereas, Hanover has requested the Investor to waive certain additional
provisions of the SPA and the MRA;
     Whereas, the Investor is agreeable to the requested waivers, but only upon
the terms, and subject to the conditions contained herein;
     Now, Therefore, in consideration of the premises contained herein, the
parties hereto agree as follows:
     1. Waiver. Notwithstanding anything in the SPA or the MRA to the contrary,
the Investor hereby waives (a) the requirements in Section 5(a)(i)(A) through
(C) of the SPA to file and to use its reasonable best efforts to cause to be
declared effective, the Shelf Registration Statement, and (b) any default or
Event of Default (as defined in the MRA) (which shall be deemed not to have
occurred or be continuing) under Section 11(a)(iv) of the MRA or otherwise that
arises or may arise from the failure of Hanover to file and to use its
reasonable best efforts to cause to be declared effective, the Shelf
Registration Statement; provided, however, if the Investor requests that any
restrictive legend on the Shares be removed from the certificate or certificates
evidencing such Shares in accordance with Rule 144, and Hanover concludes that
it cannot remove any such restrictive legend, the requirements of
Section 5(a)(i)(A) through (C) of the SPA shall again be effective from and
after the time that Hanover so concludes (which shall be no later than 10
business days following such request) and Hanover shall be obligated to (i) file
the Shelf Registration Statement within thirty (30) days after such conclusion
and (ii) use its reasonable best efforts to cause the Shelf Registration
Statement to declared effective as promptly as practicable.
     2. Continuing Effect; No other Waivers. Except as expressly provided
herein, all of the terms of the SPA and the MRA are and shall remain in full
force and effect. The waivers provided for herein are limited to the specific
sections of the SPA and the MRA specified herein and shall not constitute a
waiver of any other provisions of the SPA or the MRA.
     3. Applicable Law. This Waiver and all questions relating to its validity,
interpretation and performance shall be governed by and construed in accordance
with the laws of the State of New York.
     4. Headings. All section headings herein have been inserted for convenience
of reference only and shall in no way modify or restrict any of the terms or
provisions hereof.
     5. Counterparts. This Waiver may be signed in any number of counterparts,
each of which shall be an original for all purposes, but all of which taken
together shall constitute only one agreement. This Waiver shall become binding
when one or more counterparts hereof, individually or taken together, shall bear
the signatures of all of the parties reflected hereon as the signatories.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     The parties hereto have executed this Waiver as of the day and year first
above written.

            HANOVER CAPITAL MORTGAGE HOLDINGS, INC.
      By:   /s/ John A. Burchett         Name:   John A. Burchett       
Title:   Chairman, President and Chief Executive Officer        RCG PB, LTD
      By:   /s/ Owen Littman         Name:   Owen Littman        Title:  
Authorized Signatory        PORTSIDE GROWTH OPPORTUNITY FUND
      By:   /s/ Owen Littman         Name:   Owen Littman        Title:  
Authorized Signatory     



 